             Case 2:21-cv-00013-MPK Document 1 Filed 01/06/21 Page 1 of 6




                     UNITED STATES DISTRICT COURT FOR THE
                       WESTERN DISTRICT OF PENNSYLVANIA
_____________________________________
Zachary Faith                          :
       th
300 14 St.                             :
Ford City, PA 16226,                   :            # 2:21-cv-13
                                       :
                      Plaintiff,       :
                                       :
v.                                     :
                                       :
State Farm Mutual Automobile Insurance :
Company                                :
One State Farm Dr.                     :
Concordville, PA 19339                 :
                      Defendant        :
                                       :

                                           COMPLAINT

                                              PARTIES

        1.       Plaintiff, Zachary Faith, is a resident of the Commonwealth of Pennsylvania,

residing at the address listed in the caption of this Complaint.

        2.       Defendant, State Farm Mutual Automobile Insurance Company, was at all times

material hereto, an insurance company duly authorized and licensed to practice its profession by

the Commonwealth of Pennsylvania. Defendant was engaged in the practice of providing

automobile insurance policies, including, but not limited to, motor vehicle liability policies.

These policies would also occasionally provide underinsured and uninsured motorist coverage.

        3.       Pursuant to Rule 38 of the Federal Rules of Civil Procedure, the Plaintiff

demands trial by jury in this action of all issues so triable.
             Case 2:21-cv-00013-MPK Document 1 Filed 01/06/21 Page 2 of 6




                                  JURISDICTION AND VENUE

        4.       This Court has jurisdiction over the parties and subject matter in this civil action.

Plaintiff is a citizen of Pennsylvania, and Defendant, upon information and belief, is a corporate

entity with its principal place of business in Pennsylvania. The amount in controversy in this

case, exclusive of interest and costs, exceeds the sum of $75,000.

        5.       Venue is proper in the United States District Court for the Western District of

Pennsylvania pursuant to 28 U.S.C. § 1391(b) (1) and (2), in that this is a judicial district in

which a substantial part of the events or omissions giving rise to the claims asserted in this

Complaint occurred.

                                               FACTS

        6.       On or about August 11, 2018, at approximately 4:50 a.m., while westbound on

Route 422, the Plaintiff was struck by a vehicle, which had entered into the Plaintiff’s lane of

travel from the opposing direction.

        7.       At the same date and time, Kolton L. Saylor (hereinafter, “the tortfeasor”), was

the owner and operator of a motor vehicle that was traveling at or near the location of the

Plaintiff’s vehicle.

        8.       At or about the same date and time, the tortfeasor’s vehicle collided with Plaintiff’s

vehicle.

        9.       This collision was the direct result of the tortfeasor negligently or carelessly

operating his/her vehicle, and not as the result of any action or failure to act by Plaintiff.

        10.      As a result of the collision, Plaintiff suffered serious and permanent bodily injury,

including, but not limited to, protrusions and tears in the cervical spine, with radicular

components, as well as whiplash, as set forth more fully below.
          Case 2:21-cv-00013-MPK Document 1 Filed 01/06/21 Page 3 of 6




       11.     The negligence or carelessness of the tortfeasor, which was the direct and sole

cause of the motor vehicle collision and of the injuries and damages sustained by Plaintiff,

consisted of, but was not limited to, the following:

                  a..   Operating his/her vehicle into Plaintiff’s lane of travel;

                  b.    Failing to maintain proper distance between vehicles;

                  c.    Operating said vehicle in a negligent or careless manner without regard for

                        the rights or safety of Plaintiff or others;

                  d.    Failing to have said vehicle under proper and adequate control;

                  e.    Operating said vehicle at a dangerous and excessive rate of speed under

                        the circumstances;

                  f.    Violation of the “assured clear distance ahead” rule;

                  g.    Failure to keep a proper lookout;

                  h.    Failure to apply brakes earlier to stop the vehicle without causing a

                        motor vehicle collision;

                  i.    Being inattentive to his/her duties as an operator of a motor vehicle;

                  j.    Disregarding traffic lanes, patterns, and other devices;

                  k.    Driving at a high rate of speed that was dangerous for the conditions;

                  l.    Failing to remain continually alert while operating said vehicle;

                  m. Failing to perceive the highly apparent danger to others that his/her actions

                        or inaction posed;

                  n.    Failing to give Plaintiff meaningful warning signs concerning the

                        impending collision;

                  o.    Failing to exercise ordinary care to avoid a collision;
          Case 2:21-cv-00013-MPK Document 1 Filed 01/06/21 Page 4 of 6




                  p.   Failing to be highly vigilant and maintain sufficient control of his/her

                       vehicle and to bring it to a stop on the shortest possible notice;

                  q.   Operating his/her vehicle with disregard for the rights of Plaintiff, even

                       though the tortfeasor was aware of or should have been aware of the

                       presence of Plaintiff and the threat of harm posed to him/her;

                  r.   Continuing to operate hi/her vehicle in a direction towards Plaintiff’s

                       vehicle when he/she saw, or in the exercise of reasonable diligence, should

                       have seen, that further operation in that direction would result in a collision;

                       and

                  s.   Failing to operate said vehicle in compliance with the applicable laws and

                       ordinances of the Commonwealth of Pennsylvania pertaining to the

                       operation and control of motor vehicles.

       12.     As a direct result of the negligent or careless conduct of the tortfeasor, Plaintiff

suffered various serious and permanent personal injuries, serious impairment of bodily function

and/or permanent serious disfigurement and/or aggravation of pre-existing conditions. These

injuries include, but are not limited to, protrusions and tears in the cervical spine, with radicular

components, as well as whiplash.

       13.       These injuries are permanent in nature and are to Plaintiff’s great financial

detriment and loss. As a result of these injuries, Plaintiff has in the past suffered, is presently

suffering, and may in the future suffer great anguish, sickness, and agony.

       14.      As an additional result of the carelessness or negligence of the tortfeasor,

Plaintiff has suffered emotional injuries, along with the physical injuries suffered.
          Case 2:21-cv-00013-MPK Document 1 Filed 01/06/21 Page 5 of 6




       15.      As a further result of the aforesaid physical injuries, Plaintiff has in the past

undergone, is presently undergoing, and may in the future undergo a great loss of earnings or

earning capacity, all to Plaintiff’s further loss and detriment.

       16.     Upon information and belief, at the time of the motor vehicle collision in this

case, the tortfeasor’s motor vehicle insurance policy or liability insurance were insufficient to

fully and adequately compensate Plaintiff for the injuries suffered in the collision and/or for

other damages and expenses related thereto.

       17.     At the date and time of the aforementioned motor vehicle collision, Plaintiff was

the owner and operator of a motor vehicle that was covered by a policy of insurance issued by

Defendant under Policy Number 219 1784-D25-38E.                This policy included coverage for

underinsured motorist coverage applicable to Plaintiff.

       18.     Accordingly, Plaintiff asserts an Underinsured Motorist Claim against Defendant.

       WHEREFORE, Plaintiff, Zachary Faith, demands judgment in Plaintiff’s favor and

against Defendant, State Farm Mutual Automobile Insurance Company, in an amount in excess

of Seventy-Five Thousand ($75,000.00) Dollars, plus all costs and other relief this court deems

necessary.

                                       SIMON & SIMON, P.C.



                                       BY: _____________________________________
                                             Ashley Henkle, Esquire
Case 2:21-cv-00013-MPK Document 1 Filed 01/06/21 Page 6 of 6
